Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in denying plaintiffs’ motion to restore the case to the trial calendar. Plaintiffs failed to provide a reasonable excuse for the delay and failed to establish merit to the action (see, Ronsco Constr. Co. v 30 E. 85th St. Co., 219 AD2d 281, 283-284; Barton v Jablon, 181 AD2d 755; Balducci v Jason, 133 AD2d 436, 437). (Appeal from Order of Supreme Court, Erie County, Mintz, J.—Dismiss Complaint.) Present—Denman, P. J., Hayes, Callahan, Doerr and Fallon, JJ.